Citation Nr: 1241082	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-41 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active service from May 1952 to May 1956 and from July 1972 to April 1974.  He died in May 2005.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

The Board notes that service connection for the cause of the Veteran's death was previously denied in a January 2006 rating determination.  Although the Board observes that the RO appears to have reopened the claim, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision. 

The issue of entitlement to service connection for the cause of the Veteran's death is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  






FINDINGS OF FACT

1.  In a January 2006 rating determination, the RO denied service connection for the cause of the Veteran's death.  The appellant was notified of the decision that same month and did not perfect her appeal. 

2.  Evidence received since the January 2006 denial of service connection for the cause of the Veteran's death raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2006 rating determination denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.1103 (2011). 

2.  Evidence received since the January 2006 rating determination denying service connection for the cause of the Veteran's death is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a January 2006 rating determination, the RO denied service connection for the cause of the Veteran's death.  In denying service connection, the RO indicated that the death certificate recorded the cause of death as renal cancer, colon cancer, and left nephrectomy.  The RO observed that service medical records made no reference to any complaints, findings, or diagnosis of renal or colon cancer.  The RO noted that the Veteran was service connected for essential hypertension during his lifetime.  It indicated that treatment records showed that his blood pressure was under control and was not noted to be the primary or contributory factor for the cause of death.  The RO stated that in the absence of evidence that showed the Veteran's death was related to military service, service connection for the cause of the Veteran's death had to be denied.  

The appellant was notified of the rating decision later that month and did not perfect her appeal nor was evidence received which would have allowed the claim to remain open.

In June 2007, the appellant requested that her claim be reopened.  In support of her claim, the appellant submitted a May 2007 letter from the physician who treated the Veteran prior to his death.  In his letter, D. L., M.D., indicated that he thought it was quite strange for the Veteran to have two different carcinomas simultaneously, both being of a high grade nature, and both requiring further therapy beyond surgical removal.  He stated that it was well documented that transitional cell carcinoma of the renal pelvis was caused by environmental pollutants.  He indicated that apparently the Veteran was exposed to "Agent Orange" while in the military.  Dr. L. stated that it was his contention that it was more likely than not that "Agent Orange" was an etiological factor for the Veteran's two different cancers diagnosed in two different organs at the same time.  

Also added to the record were numerous VA and private treatment records relating to treatment of the Veteran.  

The newly received evidence demonstrates a possible relationship between the Veteran's cause of death and his period of service, to include as a result of exposure to herbicides while in Vietnam.  The lack of a showing of such a relationship was the basis for the previous denial.  The private physician's letter relates to a previously unestablished element of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156(a).  Therefore, the claim for service connection for the cause of the Veteran's death is reopened.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the claim, further assistance is not required to substantiate that element of the claim.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 


REMAND

Based upon the newly received evidence, the Board is of the opinion that this matter should be referred to a VA examiner for an opinion as to the cause of the death of the Veteran, and its relationship, if any, to his period of service, to include as a result of exposure to Agent Orange while in Vietnam.  

The Board further observes that service connection was in effect for hypertension at the time of the Veteran's death.  

The Board notes that in order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, to include any records contained in Virtual VA, should be reviewed by an appropriate VA physician, preferably an oncologist (but not required), for the purpose of obtaining an opinion regarding any etiology between the Veteran's active service and the cause of his death.  The Veteran's claims folder must be made available to the physician and the physician must note that the Veteran's complete claims file was reviewed.  Based on a review of the evidence, the physician is requested to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's carcinoma was related to active service, to include exposure to AO, while serving in the Republic of Vietnam.  The examiner is also requested to render an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's service-connected hypertension, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that the Veteran's service-connected hypertension caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death?  The physician must provide complete rationale based on sound medical principles for all expressed opinions and conclusions. 

2.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


